Citation Nr: 1041432	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-10 626	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for a left knee disability.

2.  Entitlement to service connection for a disability manifested 
by liver damage.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for a depressive disorder, 
as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to September 
1968.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board observes that, in a February 1996 rating decision, the 
RO denied the Veteran's claim of service connection for a 
depressive disorder on a direct basis.  The Veteran did not 
appeal this decision, and it became final.  See 38 U.S.C.A. 
§ 7104 (West 2002).  The Board does not have jurisdiction to 
consider a claim that has been adjudicated previously unless new 
and material evidence is presented.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  However, according to her notice 
of disagreement, the Veteran is now claiming service connection 
for a depressive disorder as secondary to PTSD, and not on a 
direct basis.  Thus, the issue is as stated on the title page.

The issues of entitlement to service connection for a 
right knee disability and entitlement to a temporary total 
disability evaluation have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  




ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate 
decision at any time upon request of the appellant or his or her 
representative, or on the Board's own motion, when an appellant 
has been denied due process of law or when benefits were allowed 
based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.904 (2010).    

The Veteran, in her VA Form 9, Appeal to Board of Veterans' 
Appeals, indicated that she desired a hearing before the Board in 
order to present testimony on the issues on appeal.  The Veteran 
was scheduled for a hearing in July 2010.  However, the Board 
notes that a review of the claims file shows that the RO did not 
send the relevant correspondence to the Veteran's correct 
address.  The Board acknowledges that March 2010 correspondence 
from the Veteran to the RO showed the Veteran as residing in 
LaPorte, Texas.  Nonetheless, subsequent correspondence from the 
RO to the Veteran, including a VCAA notice letter and notice of 
her Board hearing, were sent to the incorrect address in Houston, 
Texas.  The hearing notice letters were later returned to the RO 
as undeliverable, and were not forwarded to the Board until after 
issuance of the Board's August 2010 decision.   

The United States Court of Appeals for Veterans Claims has ruled 
that there is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged their 
official duties.  See Butler v. Principi, 244 F.3d 1337, 1340 
(2001).   Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)).  See, too, Schoolman v. West, 12 Vet. 
App. 307, 310 (1999) ("'clear evidence to the contrary' is 
required to rebut the presumption of regularity, i.e., the 
presumption that the notice was sent in the regular course of 
government action.").  While the Board acknowledges that the 
Veteran has not yet contended that she did not actually receive 
notice of her Board hearing, the evidence of record shows that 
the notice of the Veteran's scheduled Board hearing was sent to 
an incorrect address.  The evidence presented is sufficient to 
rebut the presumption of regularity.  Cf., Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (where VA mails notice of denial of 
claim to the latest address of record, the presumption of 
administrative regularity attaches). 

The Board concludes that failure to afford the Veteran notice of 
her pending hearing at her current address violated her due 
process right to that hearing.  38 C.F.R. §§ 20.700(a), 20.704(b) 
(2010).  The Veteran was to be afforded her requested hearing 
prior to Board adjudication of the appealed claims, and hence the 
Board's August 2010 decision without the Veteran first being 
properly afforded the opportunity of her requested hearing 
violated that due process right.  38 C.F.R. § 20.700(b) (2010).  

Accordingly, the August 25, 2010 Board decision - addressing the 
four appealed issues of new and material evidence to reopen a 
previously denied claim of entitlement to service connection for 
a left knee disability; entitlement to service connection for a 
disability manifested by liver damage; entitlement to service 
connection for posttraumatic stress disorder (PTSD); and 
entitlement to service connection for a depressive disorder, as 
secondary to PTSD - is vacated.


REMAND

In her March 2008 VA Form 9, the Veteran requested a Travel Board 
hearing, to be conducted at her local regional office.  In June 
2010, the Veteran was informed that such a hearing was scheduled 
for July 2010.  However, as noted in the above determination 
vacating the Board's August 24, 2010 decision, the Veteran was 
not afforded timely notice of that hearing at her current address 
of record.  The Veteran has expressed a continued desire for the 
Travel Board hearing.  Accordingly, she should be afforded an 
additional opportunity of a Travel Board hearing prior to Board 
adjudication of her appealed claims.  38 C.F.R. §§ 20.700, 20.704 
(2010).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing before a Veterans Law 
Judge of the Board at the earliest 
available opportunity.  The RO should 
notify the Veteran and her representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b). The 
Veteran should also be afforded the option 
to instead elect a video conference hearing 
before a Veterans Law Judge of the Board.  
After the hearing, the claims file should 
be returned to the Board in accordance with 
current appellate procedures.

The purpose of this remand is to ensure due process.  The Board 
does not intimate any opinion as to the merits of the case either 
favorable or unfavorable at this time.  No action is required of 
the Veteran until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



	                        
____________________________________________
	DAN SCHECHTER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


